FMI Funds Quarterly Review  March 31, 2009 100 East Wisconsin Avenue, Suite 2200 FMI Focus Fund Milwaukee, Wisconsin 53202 www.fmifunds.com Investment Objective Top Ten Equity Holdings Seeks capital appreciation through investments in stocks of Altera Corp. 4.0% companies of all sizes, including small- to mid-capitalization Kennametal Inc. 3.6% U.S. companies. PartnerRe Ltd. 3.2% Kohl's Corp. 3.1% Arrow Electronics, Inc. 3.0% Manager - The FMI Focus Fund (the "Fund") is advised by Molex Inc. Cl A 2.9% Fiduciary Management, Inc. of Milwaukee and sub-advised by Associated Banc-Corp 2.6% Broadview Advisors, LLC. Both firms are 100% employee Omniture, Inc. 2.1% owned. Cintas Corp. 2.0% Sapient Corp. 2.0% Investment Professionals - Richard E. Lane, CFA and Glenn Primack of Broadview Advisors, LLC are primarily Portfolio Characteristics responsible for the day-to-day management of the Fund. Weighted average market cap $2.5 billion Median market cap $1.4 billion Strategy - The Fund invests in stocks of companies of all sizes, P/E ratio (forward 4 quarters) 15.7x but primarily invests in small- to mid-capitalization (i.e., less than Estimated L-T earnings growth rate 12.8% $5.0 billion of market capitalization) companies, which have Number of holdings 73 substantial capital appreciation potential. Many of these companies have little or no following by the major stock Top Ten Sectors brokerage firms. We look for stocks of businesses that are Cash & Cash selling at what we believe are substantial discounts to prices All Others Equivalents Finance that accurately reflect their future earnings prospects. The Fund 9.8% 7.4% 13.4% takes a "focused" approach to investing, meaning the Fund Health conducts extensive research (i.e. focuses) on each prospective Technology Electronic investment before purchasing. 4.1% Technology Industrial 11.9% Services 5.1% Producer Fund Information Commercial Manufacturing Inception Date 12/16/1996 Services 9.1% Net Assets $295.4 million 7.4% Net Asset Value $15.44 Technology Expense Ratio 1.52% Process Services Ticker FMIOX Industries 8.5% 7.4% Retail Trade Distribution 7.9% Services 8.0% Performance Q1 2009 One Year Three Years Five Years Ten Years Since Inception Fund -7.71% -29.00% -11.54% -3.62% 6.90% 12.91% Russell 2000 Index¹ -14.95% -37.50% -16.80% -5.24% 1.93% 2.86% Russell 2000 Growth Index² -9.74% -36.36% -16.20% -5.37% -1.60% -0.22% Note: Returns for periods longer than one year are annualized. Inception of the Fund was 12/16/96. Returns may not match those reported by other sources such as Morningstar due to slight val u ation differences at the end of the reporting period. Manager Commentary - Your research team at Broadview Advisors is very busy adding attractive, long-term ideas to the portfolio. To use a sports analogy, the offseason work ethic often determines the success of the following season. Clearly, we are in the offseason for investing, but this is precisely the time to be "working" the portfolio, positioning it for the incipient upturn! The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance since the above time period may be higher or lower than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.fmifunds.com. For more information about the FMI Family of Funds, including fees and expenses, call 1-800-811-5311 for a free prospectus (also available from www.fmifunds.com). Please read the prospectus carefully to consider the investment objectives, risks, charges and expenses before investing or sending money. The prospectus contains this and more information. Please read the prospectus carefully before investing. 1 The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000 Index which comprises the 3,000 largest U.S. companies based on total market capitalization. 2 The Russell 2000 Growth Index measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. FMI Funds Quarterly Review  March 31, 2009 100 East Wisconsin Avenue, Suite 2200 FMI Large Cap Fund Milwaukee, Wisconsin 53202 www.fmifunds.com Investment Objective Top Ten Equity Holdings The Fund seeks long-term capital appreciation through the Bank of New York Mellon Corp. 5.5% purchase of a limited number of large capitalization value Cintas Corp. 4.9% stocks. United Parcel Service, Inc. Cl B 4.8% BP PLC - SP-ADR 4.8% Manager - The FMI Large Cap Fund (the "Fund") is managed Berkshire Hathaway Inc. Cl B 4.3% by Fiduciary Management, Inc. ("FMI") of Milwaukee, Grainger (W.W.), Inc. 4.3% Wisconsin. FMI, founded in 1980, manages approximately McGraw-Hill Companies, Inc. 4.2% $4.3 billion in private accounts, pensions, Taft-Hartley accounts, Wal-Mart Stores, Inc. 4.1% endowments and mutual funds. FMI is 100% employee owned. Diageo PLC - SP-ADR 4.1% Best Buy Co., Inc. 4.0% Investment Professionals  All investment decisions are made by a team of investment professionals representing the Adviser, Portfolio Characteristics any of whom may make recommendations subject to the final Weighted average market cap $41.8 billion approval of Ted D. Kellner or Patrick J. English. Median market cap $17.7 billion P/E ratio (forward 4 quarters) 11.7x Strategy - The Fund buys good businesses at value prices. Estimated L-T earnings growth rate 10.0% Some of the characteristics of good businesses may include Return on equity (ROE) 20.0% high recurring revenue and attractive returns-on-invested Number of holdings 27 capital. A strong orientation to low absolute or relative valuation is key to the execution of the investment strategy. The Top Ten Sectors FMI Large Cap Fund holds approximately 20-30 stocks, with All Others Cash & Cash most major industry groups represented. It is a non-diversified 8.7% Equivalents Electronic investment company; please see the prospectus for further Energy Minerals 4.3% Technology details. Many studies show the benefits of diversification drop 4.8% 13.0% dramatically after ten stocks; nevertheless, we still expect the Transportation Finance Fund to be somewhat more volatile than a typical large cap 4.8% 12.0% value fund. Producer Manufacturing Distribution 6.2% Services Fund Information 11.6% Inception Date 12/31/2001 Technology Net Assets $1413.6 million Services Net Asset Value $10.10 7.3% Commercial Expense Ratio 1.00% Consumer Non- Services Ticker FMIHX Durables Retail Trade 11.3% 7.9% 8.1% Performance Q1 2009 One Year Three Years Five Years Since Inception Fund -8.51% -29.24% -7.94% -0.04% 2.13% S&P 500¹ -11.01% -38.09% -13.05% -4.76% -3.05% Note: Returns for periods longer than one year are annualized. Inception of the Fund was 12/31/01. Returns may not match those reported by other sources such as Morningstar due to slight valuation differences at the end of the reporting period. Manager Commentary - The market dropped precipitously in the quarter, but rebounded significantly in late March. The economy is still performing poorly, but stocks remain at attractive levels for long-term investors. The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance since the above time period may be higher or lower than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.fmifunds.com. For more information about the FMI Family of Funds, including fees and expenses, call 1-800-811-5311 for a free prospectus (also available from www.fmifunds.com). Please read the prospectus carefully to consider the investment objectives, risks, charges and expenses before investing or sending money. The prospectus contains this and more information. Please read the prospectus carefully before investing. 1 The S & Ps 500 Index consists of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The S & Ps Ratings Group designates the stocks to be included in the Index on a statistical basis. A particular stocks weighting in the Index is based on its relative total market value (i.e., its market price per share times the number of shares outstanding). Stocks may be added or deleted from the Index from time to time.
